Order filed November 8, 2022




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-21-00491-CR
                                 ____________

                     RICARDO OLIVAREZ, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1567655

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s exhibit 2B,
labeled “DVD” in Reporter's Record Volume 8.
      The clerk of the 184th District Court is directed to deliver to the Clerk of this
court the original of State’s exhibit 2B, labeled “DVD” in Reporter's Record
Volume 8, on or before November 15, 2022. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the
original of State’s exhibit 2B, labeled “DVD” in Reporter's Record Volume 8, to
the clerk of the 184th District Court.



                                               PER CURIAM


Panel Consists of Justices Spain, Poissant, Wilson.